DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Li et al. (U.S. PGPub 2019/0159153) teaches receiving a first radio signal on a first time-frequency resource (the transceiver module is configured to receive the signal of the first device; See [0114]), wherein the first radio signal comprises part or all of a first RS sequence (the sequence parameter corresponding to the at least one sub frequency domain resource of the UE is determined, and the reference signal is generated based on the sequence parameter; See [0131]), the first time-frequency resource belongs to a first frequency domain resource in frequency domain (mapping, in the frequency domain discrete manner, the first control information to a time-frequency resource on a first symbol of the data channel resource; See [0070]); the first frequency domain resource comprises K frequency domain sub-resource(s) (at least one sub frequency domain resource; See [0190]), a position of the K frequency domain sub-resources in the first frequency domain resource is unfixed (the at least one sub frequency domain resource is a frequency domain resource that is in a frequency domain resource of the UE and that is used for sending a reference signal. For example, when the reference signal is a DMRS, the at least one sub frequency domain resource includes some or all of subcarriers in data bandwidth in which the DMRS is located. For another example, when the reference signal is another type of reference signal, the frequency domain resource used for the reference signal may be contiguous frequency domain resources in full bandwidth of a communications system, may be discrete frequency domain resources in full bandwidth, or may be a frequency domain resource indicated by signaling; See [0190]), the given frequency domain sub-resource is the K frequency domain sub-resource (the at least one sub frequency domain resource is a frequency domain resource that is in a frequency domain resource of the UE and that is used for sending a reference signal; See [0190]), the K is equal to 1 (at least one sub frequency domain resource; See [0190]).
The prior art of Nam et al. (U.S. PGPub 2010/0272040) teaches RSs in the first RS sequence are mapped in sequence from lower frequency to higher frequency in a resource element mapper maps the symbols of an RS sequence for an antenna port onto the RS REs for the antenna port in a specific RS pattern in a frequency-first manner. In particular, the resource element mapper for an antenna port maps the first symbol of its RS sequence onto the RS RE with the lowest subcarrier index and the lowest OFDM-symbol index, the second symbol onto the RS RE with the second lowest subcarrier index and the next lowest OFDM-symbol index and so forth; See [0118]).
Claims 1-4 appear to be novel and inventive because prior art fails to show or teach RSs of the first RS sequence in a given frequency domain sub-resource are not related to a position of the given frequency domain sub-resource in the first frequency domain resource and an RS of the first RS sequence in a given sub-carrier is related to the given sub-carrier's position relative to the K frequency domain sub-resource, the given sub-carrier is located within the first frequency domain resource and out of the K frequency domain sub-resource, in combination with the other limitations of the independent claim.
Claims 5-9, 10-15, and 16-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        10/9/2021